DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruedener, U.S. Patent 11,111,708.
Kruedener teaches a lid fitting comprising a base element (12), a pivot arm (see below) pivotally attached to the base element, a pivot-arm-side element (15a, b) which has a mounting surface (29) arranged parallel to the lid plane, a ramp surface (28, see below) on one of the two connecting elements, which is arranged at an angle to the mounting surface and a sliding element (24) arranged on the other one o the two connecting elements.
Kruedener is silent with regard to the particular method steps claimed.
At the time of the invention it is considered obvious to those of ordinary skill in the art to use the device of Kruedener to practice the method steps of the claimed device because the claimed device appears capable of being assembled according the claimed method steps and the claimed method steps would permit assembly of the device in low clearance environments which would not permit full opening of the assembly.  Furthermore, Examiner notes that although the prior art does not explicitly set forth the method steps as claimed when the method steps essentially set forth the provision and use of an apparatus, as intended by its structure, then such method steps are considered obvious when the structure of the apparatus has been demonstrated as obvious or anticipated by the prior art, [Claim 11).


    PNG
    media_image1.png
    740
    548
    media_image1.png
    Greyscale


Regarding Claims 12-15, the remaining method steps are considered obvious and capable of being performed by the structure taught by the prior art.  Examiner notes that the first and second distance, a1 and a2 can be measured between structures of the pivot-arm-side connecting element and the opening plane in a manner that would satisfy the method step limitations required by the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SULLIVAN whose telephone number is (571)270-5218. The examiner can normally be reached IFP, Typically M-Th, 8:00-6:00, regular Fr availability.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vic Batson can be reached on 5712726987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        

/M.J.S/Examiner, Art Unit 3677